United States Court of Appeals, Eleventh Circuit.

                              No. 96-8095.

                Mohamed I. BAH, Plaintiff-Appellee,

                                    v.

               CITY OF ATLANTA, Defendant-Appellant.

                             Jan. 22, 1997.

Appeal from the United States District Court for the Northern
District of Georgia. (No. 1:95-cv-2641-WBH), Willis B. Hunt, Jr.,
Judge.

Before ANDERSON and CARNES, Circuit Judges, and CUDAHY*, Senior
Circuit Judge.

     PER CURIAM:

     Mohamed   I.   Bah   brought   this   action   against   the   City    of

Atlanta, alleging that the City's ordinance establishing a dress

code for drivers of vehicles for hire is unconstitutional.                 The

City appeals from the district court's grant of a preliminary

injunction enjoining enforcement of the dress code.

                    I. FACTS AND PROCEDURAL HISTORY

     In 1993, the City's Bureau of Vehicles for Hire created a task

force to revise the Vehicles for Hire chapter of the City's Code of

Ordinances.    Over almost a year and a half, the task force met

often to discuss problems in the vehicle for hire industry, as well

as possible solutions to those problems.            The task force made

recommendations to the City, including a recommendation to amend

the dress code for drivers of vehicles for hire.

     On July 5, 1995, the Atlanta City Council adopted a version of

the task force's recommendations, including the dress code.                The

     *
      Honorable Richard D. Cudahy, Senior U.S. Circuit Judge for
the Seventh Circuit, sitting by designation.
new dress code requirement provides that:

     In order to maintain a permit to drive a vehicle for hire a
     driver must ... [w]ear proper dress while operating a vehicle
     for hire. As used herein, the term "proper dress" shall mean
     shoes which entirely cover the foot (no sandals) and dark
     pants to ankle length or dark skirt or dress and solid white
     or light blue shirt or solid white or light blue blouse with
     sleeves and folded collar. Shirts or blouses shall be tucked
     in. No tee-shirts or sweatshirts shall be worn. If a hat is
     worn, it shall be a baseball-style cap with an Atlanta or
     taxicab theme. "Proper dress" shall also mean any uniform
     adopted by the company and approved by the Bureau. Clothing
     shall not be visibly soiled.

Atlanta Code of Ordinances ("Code"), Section 14-8005(d)(2).1

     Bah, a taxicab driver, filed this lawsuit on October 19, 1995,

after being cited for a violation of the dress code.          His complaint

contends that the dress code is unconstitutional, because it

violates the Equal Protection Clause and his First Amendment rights

of religion and free speech. Bah requested a temporary restraining

order,   which    the   district   court   converted   into   a   motion   for

preliminary injunction.

     After a hearing on the motion for preliminary injunction, the

district court granted it and enjoined the City from enforcing the

dress code.      The court held that the dress code violated the Equal

Protection Clause because it was not rationally related to a

legitimate government objective.2 The district court said that the

     1
      The Atlanta Code of Ordinances was recodified with a new
numbering system effective January 1, 1996. The proceedings in
the district court were conducted when the old numbering system
was in place, and to avoid confusion we, too, will follow that
old numbering system.
     2
      The district court also held that the dress code was an
arbitrary exercise of police power. This holding was based upon
the district court's finding that the dress code was not
rationally related to a legitimate government objective, the same
basis for its equal protection holding. We will subsume
discussion of the police power holding into our discussion of the
City had put forth two justifications for the dress code:             (1) the

need to improve public safety, and (2) the need to identify

unlicensed or "gypsy" taxicab drivers.              The court rejected the

first reason because it found no evidence that safety was a problem

in   taxicabs   or   that    the   dress   code   would   improve   safety   in

taxicabs.   The court rejected the second reason after finding that

the clothing prescribed by the dress code was so common that it

would not help to distinguish gypsy taxicab drivers from licensed

ones.

      The district court did not address another justification the

City proffered for the dress code.          In its response to the motion

for preliminary injunction, the City explained that drivers of

vehicles for hire are often a visitor's first contact with the City

of Atlanta, which is why many of the drivers refer to themselves as

"ambassadors" for the City.         The City contended that, for obvious

reasons, it is in the City's interest that its "ambassadors"

present a safe and professional image to all their passengers. The

dress code would, the City argued, reduce the fears of passengers

and improve the City's image.

      Because    the    district       court      found   the   dress    code

unconstitutional on equal protection grounds, it did not address

Bah's First Amendment arguments.           The City appeals from the grant

of preliminary injunctive relief.           See 28 U.S.C. § 1292(a)(1).

                            II. STANDARD OF REVIEW

        We review a district court's decision to grant a preliminary
injunction for abuse of discretion.          Teper v. Miller, 82 F.3d 989,


equal protection holding.
993 (11th Cir.1996) (citing Haitian Refugee Ctr., Inc. v. Baker,

953 F.2d 1498, 1505 (11th Cir.), cert. denied, 502 U.S. 1122, 112

S.Ct. 1245, 117 L.Ed.2d 477 (1992)).        A district court necessarily

abuses its discretion when it bases a ruling on an erroneous view

of the law.    E.g., Jones v. International Riding Helmets, 49 F.3d

692, 694 (1995).       Any legal determinations made by the district

court in ruling on a preliminary injunction are reviewed de novo.

Teper, 82 F.3d at 993.

                             III. DISCUSSION

      The district court granted the preliminary injunction based

upon its determination that the dress code violated the Equal

Protection Clause. Under an equal protection analysis, "unless the

case involves a suspect class or a fundamental right, the Equal

Protection    Clause    requires   only    that   the   classification   be

rationally related to a legitimate state interest."           Panama City

Medical Diagnostic Ltd. v. Williams,          13 F.3d 1541, 1545 (11th

Cir.), cert. denied, --- U.S. ----, 115 S.Ct. 93, 130 L.Ed.2d 44

(1994) (citing Nordlinger v. Hahn, 505 U.S. 1, 10-11, 112 S.Ct.

2326, 2331-32, 120 L.Ed.2d 1 (1992) and City of Cleburne v.

Cleburne Living Center, Inc., 473 U.S. 432, 439-41, 105 S.Ct. 3249,

3254-55, 87 L.Ed.2d 313 (1985)).          Bah does not contend on appeal

that the dress code burdens a fundamental right or targets a

suspect class.   Both Bah and the City agree that rational basis is

the appropriate level of scrutiny.

      In a rational basis analysis, the legislative enactment

carries a "strong presumption of validity."              F.C.C. v. Beach

Communications, Inc., 508 U.S. 307, 314, 113 S.Ct. 2096, 2101-02,
124 L.Ed.2d 211 (1993) (citing Lyng v. Int'l Union, United Auto.

Workers, 485 U.S. 360, 370, 108 S.Ct. 1184, 1192, 99 L.Ed.2d 380

(1988)).        Review of enactments must be "a paradigm of judicial

restraint."       Beach Communications, 508 U.S. at 314, 113 S.Ct. at

2101.      "[T]hose attacking the rationality of the legislative

classification have the burden to negative every conceivable basis

which might support it."         Id. at 315, 113 S.Ct. at 2101 (citation

omitted);       Panama City, 13 F.3d at 1546.         The legislature need not

actually articulate its reasons for enacting a statute.                 Heller v.

Doe by Doe, 509 U.S. 312, 320, 113 S.Ct. 2637, 2642, 125 L.Ed.2d

257 (1993) (citation omitted). In fact, "it is entirely irrelevant

for constitutional purposes whether the conceived reason for the

challenged distinction actually motivated the legislature."                 Beach

Communications, 508 U.S. at 315, 113 S.Ct. at 2102.                     "In other

words,     a    legislative     choice    is    not    subject     to   courtroom

fact-finding and may be based on rational speculation unsupported

by evidence or empirical data."           Id.

         Following these decisional directives, we readily conclude

that the district court erred in finding that the dress code is not

rationally related to a legitimate government interest.                      With

regard     to    the   public    safety    purpose,      the     district   court

inappropriately placed the burden on the City to come forward with

evidence showing that public safety in taxicabs was a problem,

which is not how the burdens are allocated in rational basis

analysis.

        Moreover, even if the district court was correct in rejecting

the two reasons it discussed—public safety and identification of
gypsy taxicab drivers—there is another reason for the dress code

that is rationally related to a legitimate government interest. As

the City explained in the district court and this Court, the dress

code is rationally related to its legitimate interest in promoting

a safe image.         Drivers of vehicle for hire, particularly taxi cab

drivers, are often among the first people that out-of-town visitors

encounter.        Such visitors often find themselves getting into a

vehicle for hire driven by a total stranger, sometimes at night and

sometimes while they are alone.             It is in the City's interest to

promote a safe appearance and image, and a rational way to do that

is    by      prescribing   that     its   self-styled     "ambassadors"        wear

innocuous, conventional, relatively uniform clothing.

           Bah also argues that the dress code is unconstitutional

because it applies only to drivers of vehicles for hire, while

other       occupations     licensed       by   the    City—persons     at      food

establishments, bellhops, door-to-door salespersons and operators

of motion picture theaters—are not subject to a dress code.3                     We

reject that argument.        The differential treatment accorded drivers

of vehicles for hire is justifiable because they are often the

initial contact for visitors to the City.                Moreover, visitors do

not     get    into    automobiles     alone    with   bellhops,      servers     at

restaurants, and the like.           The City could rationally decide that

it has a greater interest in having drivers of vehicles for hire

      3
      An examination of the Code provisions cited by Bah
indicates that the licensing requirement for persons in food
establishments was repealed in 1978, Code Section 14-6144, and
that the licensing requirement for operators of motion picture
theaters is more concerned with the safety of the theater than
with the appearance of the operator, Code Sections 14-3081 and -
3082.
appear safe and presentable, which is accomplished through the

dress code.

     For these reasons, we conclude that the dress code does not

violate the Equal Protection Clause.   We decline to reach Bah's

First Amendment arguments, because the district court has not yet

addressed them.

                         IV. CONCLUSION

     We REVERSE the district court's grant of the preliminary

injunction and REMAND for further proceedings consistent with this

opinion.